Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 11-12, 15, and 22-23 have been rejoined.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 3-5, 7-16, and 19 is(are) allowable over the closest prior art: Keller et al. (US 4022942) in view of Laskoski et al. (US 20160311976) listed on IDS and ISR.
As to claims 1, 3-5, 7-16, and 19, Keller (claims, abs., figures, 2-6, 10-14, examples) discloses a composite composition comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
	Keller is silent on the claimed second monomer having at least three phthalonitrile groups.
In the same area of endeavor of producing thermoset composite, Laskoski (claims, abs., figures, 3-6, Tables, examples) discloses a composition for producing 
However, Keller or Laskoski fail to the claimed formula 3 of amended claim 1.
Therefore, claims 1, 3-5, 7-16, and 19 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766